Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 1 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 2 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 3 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 4 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 5 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 6 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 7 of 8
Case 19-14866-mdc   Doc 37   Filed 10/16/19 Entered 10/16/19 13:26:44   Desc Main
                             Document     Page 8 of 8
